Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I (figs 3-5) in the reply filed on 1/4/22 is acknowledged.
Claim Interpretation
Claim 9, line 2 requires “a plurality of cover pressure parts.”  Based upon the disclosure, these “cover pressure parts” are not separate parts, but are integral portions of the single cover.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107B (para. [0037], p. 14, l. 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claims 1-3, 5, 8,9, and 11 are objected to because of the following informalities:  
a.	Claim 1, page, 19, line 6 “one side” should be “one side of the heat generating devices”;
b.	Claim 1, page 19, line 6 (and other places), “the alignment direction” should be “the predetermined alignment direction”;
c.	Claim 1, page 19, line 8, “the other” lacks antecedent basis and should be “another” and should be “another side of the heat generating devices”;
d.	Claim 1, page 19, line 9 (and other places), “the cover” should be “the single cover”;
e.	Claim 1, page 19, line 10, “an outer side” (which is singular) should be “outer sides” (which is plural) because “screwed . . . at opposite ends” (which is plural) “. . . on outer sides of the plurality of heat generating elements”;
f.	Claim 2, page 19, line 16 (and other places), “the other side” should be “the another side” with the change above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8,9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, page 19, line 8, to which occurrence does “the faces” have antecedence in “faces” of page 19, line 5 or line 7? (Applicant should define “faces” such as “first face” and “second face” to address this issue. 
b.	Claim 5, page 20, line 5 requires “a lower end”;  “Lower” is a position relating to the orientation of the cover.  How is “lower” defined?
c.	Claim 5, page 20, line 6 requires “perpendicular.”  The cover body is a 3-dimensional element.  In what direction does the cover bottom part needs to be oriented in? and
d.	Claim 6, page 20, line 9 (withdrawn), “the lower end” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petricek (EP 2172971).
With respect to Claim 1, Petricek (EP 2172971) teaches an electronic equipment comprising: a plurality of heat generating elements (fig. 1, 3) arranged adjacent to one another in a one-dimensional array (see fig. 1, 1-dimensaional array of 3s) in a predetermined alignment direction (fig. 1, horizontal direction); a single heat sink (2’) fixed directly to faces (fig. 1, rear faces of 3s) of the plurality of heat generating elements on one side (fig. 1, rear side of 3s), the faces being parallel (see fig. 1) to the alignment direction; and a single cover (1,4,6) in direct contact with faces (fig. 1, near faces of 3s) of the plurality of heat generating elements on the other side (fig. 1, near side of 3s), the faces being parallel (see fig. 1) to the alignment direction, wherein the cover is fixedly screwed (5, col. 3, l. 8 and claim 8) to the heat sink at opposite ends in the alignment direction on an outer side (see fig. 1), of the plurality of heat generating elements, and the plurality of heat generating elements are sandwiched (see fig. 1, sandwiched by 2 and 1) and held between the heat sink and the cover.
With respect to Claim 2, 3, 5, 8, and 9, Petricek further teaches the cover includes: a cover body (central portion of 1,4) extending in the alignment direction on (see fig. 1) the other side of the plurality of heat generating elements; and cover protrusions (fig. 2, left and right ends of 4) each extending toward the one side from opposite ends of the cover body in the alignment direction, and the cover protrusions are fixedly screwed (5, col. 3, l. 8 and claim 8) to the heat sink (claim 2), the cover is made of a metal (abs. “metal clamp”) (claim 3), the cover further includes a cover 
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately, is rejected under AIA  35 U.S.C. 103 as being unpatentable over Petricek (EP 2172971).
Petricek teaches an electronic control device (fig. 1) comprising: a circuit board (fig. 1, upright member adjacent to 4) implementing the electronic equipment according to claim 1; and a case (2) housing the circuit board.  
Alternately, Petricek fails to specifically disclose a circuit board.  Official Notice is taken that a circuit board is well-known in the art.  It would have been obvious to one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,563,725, 6,043,981, 7,329,846 and 7,715,196 disclose a cover for pressing a one-dimensional array of heat generating elements against a heat sink, and the cover screwed or latched to the heat sink at opposing ends.  US 4,972,294, 5,450,284, and 2005/0264998 and EP 1608014 disclose a cover for pressing a one-dimensional array of heat generating elements against a heat sink.  US 7,206,204 discloses a cover for pressing a two-dimensional array of heat generating elements against a heat sink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835